Citation Nr: 1112392	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  09-50 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), posttraumatic brain syndrome, anxiety, anxiety disorder, anxiety disorder not otherwise specified (NOS), and depression.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army National Guard from March 2000 to August 2000 and in the United States Army from January 2003 to November 2005.  In between these periods of active duty, he served in the United States Army National Guard presumably with various periods of active duty for training (ACTDUTRA) and inactive duty for training (INACTDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the United States Court of Appeals for Veterans Claims recently held that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  As the Veteran files a claim for the affliction his mental condition, whatever that condition is, causes him, VA must construe the claim to include any and all of the Veteran's currently diagnosed psychiatric disabilities.  Id.  Here, the Veteran filed a claim for entitlement to service connection for PTSD.  The medical evidence of record indicates that he has been diagnosed with posttraumatic brain syndrome, anxiety, anxiety disorder, anxiety disorder NOS, and depression in addition to PTSD.  Therefore, the Board has recharacterized the issue on appeal as indicated above.


FINDINGS OF FACT

1.  The weight of the evidence shows that the Veteran currently is diagnosed with PTSD consistent with the applicable diagnostic guidelines.

2.  The Veteran's lay testimony constitutes credible supporting evidence that his claimed in-service stressors related to fear of hostile military or terrorist activity occurred.

3.  The Veteran's PTSD symptoms are related to these in-service stressors.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be discussed.

II.  Service Connection

The Veteran seeks service connection for an acquired psychiatric disorder.  He contends that events during his service in Iraq caused this disorder.

Service connection means that the facts establish that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish service connection, there generally must be (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection also may be established when all the evidence, including that pertinent to service, indicates that a disease diagnosed after discharge was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection for PTSD requires (1) medical evidence diagnosing the condition in conformity with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV), (2) credible supporting evidence that the claimed in-service stressor occurred, and (3) a link, established by medical evidence, between the current symptomatology and the established in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997).

VA revised 38 C.F.R. § 3.304(f) regarding the second of these requirements effective July 13, 2010.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843-39,852, 41,092 (July 13, 2010) (to be codified at 38 C.F.R. pt. 3 by adding a new paragraph (3) to 3.304(f), renumbering the current paragraph (3) as 3.304(f)(4), and renumbering the current (4) paragraph as 3.304(f)(5)).  Specifically, the type of credible supporting evidence necessary to establish that the occurrence of a claimed in-service stressor was relaxed in certain circumstances such as those present in this case.  Id.  The new 38 C.F.R. § 3.304(f) is applicable even though the Veteran's claim was appealed to the Board before July 13, 2010, because it was not decided by that date.  Id.

Under the old 38 C.F.R. § 3.304(f), the credible supporting evidence necessary to establish the occurrence of a claimed in-service stressor varied depending upon whether the Veteran engaged in "combat with the enemy."  A Veteran engaged in combat with the enemy if he "personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  VAOPGCPREC 12-99 (October 18, 1999), 65 Fed. Reg. 6257 (2000); see also Sizemore v. Principi, 18 Vet. App. 264, 271-73 (2004).  Combat determinations were made on a case-by-case basis.  Id.

If the Veteran was determined to have engaged in combat with the enemy and the claimed in-service stressor is related to that combat, his lay testimony alone established that the stressor occurred when two qualifications were met.  There first must have been no clear and convincing evidence to the contrary.  The claimed in-service stressor second must have been consistent with the circumstances, conditions, or hardships of his service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA determined either that the Veteran did not engage in combat with the enemy or that he did engage in combat with the enemy but his claimed in-service stressor was not combat related, his lay testimony alone was not sufficient to establish that the claimed in-service stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  It instead had to be corroborated by evidence from another source.  See Zarycki, 6 Vet. App. at 98; Cohen v. Brown, 10 Vet. App. at 142; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio, 9 Vet. App. at 166.

This regulatory framework still applies under the new 38 C.F.R. § 3.304(f) unless the Veteran's claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity, of the Veteran or others and responded with a psychological or pscyhophysiological state of fear, helplessness, or horror.  Examples of such events or circumstances include:  actual or potential improvised explosive devices (IEDs); vehicle-imbedded explosive devices; incoming artillery, rocket, or mortar fire; grenades; small arms fire, including suspected sniper fire; and attacks upon friendly military aircraft.

If his claimed in-service stressor is related to fear of hostile military or terrorist activity, the new 38 C.F.R. § 3.304(f)(3) provides that the Veteran's lay testimony alone establishes that the stressor occurred when three qualifications are met.  First, the claimed in-service stressor must be consistent with the places, types, and circumstances of his service.  Second, there must be no clear and convincing evidence to the contrary.  Finally, a VA or VA-contracted psychiatrist or psychologist must confirm both that the claimed in-service stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed in-service stressor.

The Board must assess the probative value of all the evidence, including medical evidence.  The weight and credibility of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49 (1990).  The Veteran therefore prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Service treatment records reveal the following.  The Veteran and his family physician indicated that he was treated for attention deficit disorder (ADD) in early childhood in February 2000.  After evaluation, a history of attention deficit hyperactivity disorder (ADHD) symptoms was noted but found to be basically resolved.  The Veteran was given a normal psychiatric clinical evaluation in September 2002, although ADD was noted as a diagnosis.  He complained of psychiatric symptoms in an illegible month in 2004.  A diagnosis of anxiety disorder for the past two years was made.

In April 2005, it was noted that the Veteran was started on medication for generalized anxiety and depression in 2003.  Yet he reported that he started taking medicine for anxiety and stress after coming back from Iraq.  He also reported several stressful experiences there, including:  being told he would only be there for eight months but having to stay much longer; acting as a gunner despite being a mechanic; being involved in battle; doing IED reconnaissance with only a flak vest and soft shell vehicle; IEDs exploding near him and killing someone; seeing two good friends be killed in front of him and his best friend get shot in the head in such a manner that brains splattered; and witnessing a lot of human loss, including an Iraqi shot twice in the chest and "many more at distance."  Anxiety disorder NOS, depression, rule out depressive disorder, rule out PTSD; and rule out PTSD versus adjustment disorder with anxious mood and posttraumatic stress syndrome symptoms were diagnosed.

The Veteran received psychiatric treatment from May to September 2005.  PTSD was diagnosed beginning in May.  In June, it was noted that the Veteran started taking medication due to his psychiatric symptoms approximately six months prior.  In August, he experienced great distress after being yelled at by his Sergeant and stated that he wanted out of the military because he could not take it anymore.  He was given a normal psychiatric clinical evaluation in September although he reported psychiatric symptoms and PTSD/depression was noted as a diagnosis.

Service personnel records and the Veteran's DD-214 reflect the following.  His military occupation specialty (MOS) was vehicle mechanic and he served in Iraq from April 2003 to July 2004.  In October and November 2005, actions were undertaken to discharge the Veteran prematurely because of his PTSD.  He specifically was noted to lack maturity and the necessary coping skills to deal with stress and the demands of the military.  At the time he was honorably discharged, the Veteran had been awarded the Army Commendation Medal twice, the Army Achievement Medal, the National Defense Service Medal, the Army Service Ribbon, the Overseas Service Ribbon, the Global War on Terrorism Expeditionary Medal, and the Global War on Terrorism Service Medal.

Subsequent to service, the Veteran sought treatment for a variety of health issues from VA.  A VA treatment record dated in July 2008 contains diagnoses of PTSD and ADHD.  A VA treatment record dated in August 2008 documents the Veteran's indications that he served in combat, that he was a 50 caliber gunner on a gun truck escorting convoys in Iraq, and that there were IEDs and he saw friends get killed there.  It also documents that he reported feeling that he was expendable as he was called upon to go on more missions than the infantrymen and that the Army was unprepared, given the lack of equipment such as flak vests and limited supplies such as food and water.  Diagnoses of PTSD by history with depression and ADHD by history were rendered.

The Veteran was afforded a VA PTSD examination in December 2008.  With respect to in-service stressors, he stated that a few of his friends were killed right in front of him in an explosion, that he experienced small arms fire, and that just being in the military was stressful due to being expendable and a lack of respect.  He also complained of psychiatric symptoms since service.  

Numerous psychological tests were administered.  Results from two such tests suggested that the Veteran's self-reported symptoms were consistent with mild PTSD.  However, results from three other tests suggested that he had intentionally or deliberately feigned his symptoms.  PTSD therefore was not diagnosed.  The examining psychologist noted that such a diagnosis would not conform with the DSM-IV given the psychological testing results.  The examining psychologist also noted that the Veteran's in-service PTSD diagnoses were conferred in a clinical context where different diagnostic guidelines apply.  A diagnosis of ADHD was provided, and this disorder was found to have preexisted the Veteran's service.

VA treatment records dated from March to November 2009 show diagnoses of ADD, ADHD, anxiety; anxiety disorder; PTSD; PTSD/anxiety; anxiety/PTSD; anxiety/depression; anxiety/depression/PTSD, and posttraumatic brain syndrome.  A September 2009 VA treatment record additionally shows, after it was noted that the Veteran's mental health treatment began during service four months after he came back from Iraq and PTSD was found to be a correct diagnosis, that a psychiatrist felt this disorder was not diagnosed at the December 2008 VA PTSD examination because the Veteran may appear to be feigning given his ADHD.

Late in March 2010, the Veteran was afforded another VA PTSD examination.  This examination was conducted by the same psychologist who conducted the December 2008 examination.  The Veteran complained that his psychiatric symptoms had continued since this prior examination.  New psychological tests were administered, but the results were consistent with those obtained previously.  Specifically, they were consistent with mild PTSD but there were response style issues.  Only diagnoses of PTSD by history and ADHD by history therefore were made.

The Board finds that service connection for an acquired psychiatric disorder is warranted based on the above.  As discussed below, each of the three requirements for establishing entitlement to service connection for PTSD has been met.  

The evidence is in conflict regarding whether the Veteran has been diagnosed with the acquired psychiatric disorder of PTSD consistent with the DSM-IV.  The VA psychologist who conducted the December 2008 PTSD examination did not render such a diagnosis despite test results consistent with mild PTSD given that other results suggested the Veteran was feigning.  This same psychologist also did not render such a diagnosis at the March 2010 VA PTSD examination despite test results which again were consistent with mild PTSD due to the Veteran's response style issues during testing.  Yet service treatment records contain diagnoses of PTSD.  The VA psychologist noted at the December 2008 PTSD examination that different diagnostic guidelines had been applied, but no rationale was provided to support this conclusion.  To the contrary, the in-service diagnoses of PTSD appear to the Board to be consistent with the DSM-IV.  Numerous diagnoses of PTSD that appear consistent with the DSM-IV also are reflected in VA treatment records.  A VA psychiatrist indicated in a September 2009 record that this diagnosis was correct.  This psychiatrist additionally stated that the Veteran's ADHD may have caused it to appear that he was feigning at the December 2008 VA PTSD examination.  His rationale applies by extension to the response style issues found at the March 2010 VA PTSD examination as well.  As the negative evidence is outweighed by the positive evidence, the Board finds that the Veteran has been diagnosed with PTSD consistent with the DSM-IV.

The evidence similarly is in conflict regarding whether the Veteran engaged in combat with the enemy.  On the one hand, service treatment records do not document that he complained of, sought treatment for, or was diagnosed with any physical injury incurred as the result of combat.  Service personnel records and the Veteran's DD-214 do not suggest combat.  They indicate that the Veteran's MOS was vehicle mechanic rather than something connoting combat, such as infantryman.  While they do show that he was awarded numerous medals and a ribbon, none of these are listed among the decorations from which the Board can presume combat.  See VA Adjudication Procedure Manual (Manual or M21- 1MR). See M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, 13.d.  On the other hand, an April 2005 service treatment record reflects that the Veteran reported that he acted as a gunner in Iraq and was involved in battle there.  A VA treatment record dated in August 2008 reveals that he recounted serving in combat in Iraq, where he was a 50 caliber gunner on a gun truck escorting convoys.

It is not clear from the above whether the Veteran "personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  See VAOPGCPREC 12-99 (October 18, 1999), 65 Fed. Reg. 6257; see also Sizemore, 18 Vet. App. at 271-73.  However, such a determination need not be made in this case for the reasons explained below.

The Veteran has claimed several in-service stressors concerning his service in Iraq.  Included among them are that:  IEDs exploded near him and were lethal; friends were killed in front of him, including in an explosion; he saw his best friend get shot in the head in such a manner that brains splattered; he witnessing a lot of human loss, including an Iraqi shot twice in the chest and "many more at distance;" and he experienced small arms fire.  It is undisputed that, as asserted, these events involved actual death or serious injury in numerous instances and threatened death or serious injury otherwise.  It also is undisputed that the Veteran responded to these events with a psychological state of fear, helplessness, or horror.  Although there is conflict in the record as to precisely when the Veteran manifested psychiatric symptoms necessitating treatment, almost all of the evidence indicated that this occurred shortly after he returned from Iraq.  IEDs and small arms fire further are specifically set forth in the new 38 C.F.R. § 3.304(f) as examples of events or circumstances constituting fear of hostile military or terrorist activity.  Accordingly, the Board finds that the Veteran's stressors are related to fear of hostile military or terrorist activity.

As such, the Veteran's lay testimony alone will establish that his in-service stressors occurred if the three qualifications outlined in the new 38 C.F.R. § 3.304(f)(3) are satisfied.  These stressors are consistent with the places, types, and circumstances of his service.  It is reasonable to assume that a vehicle mechanic would, at least on occasion, be required to take part in activities such as convoy missions which involve exposure to IEDs and weapon fire from the enemy.  It further is quite plausible that fellow servicemen, including friends of the Veteran, as well as Iraqis would be killed, seriously injured, or at risk of being killed or seriously injured as a result.  There is no clear and convincing evidence that such stressors did not occur.  No dispositive verification of them exists in the record, but there also is nothing to suggest they did not happen.  VA psychiatrists and psychologists have confirmed, albeit impliedly, both that the Veteran's stressors are adequate to support a diagnosis of PTSD and that his symptoms are related to these stressors.  VA treatment records contain both the Veteran's recount of his Iraqi experiences and diagnoses of PTSD.  These records also show that the symptoms the Veteran began manifesting shortly after he returned from Iraq have persisted to the present.  This showing additionally is found in both the December 2008 VA PTSD examination and the March 2010 VA PTSD examination.  Each of the three qualifications having been met, the Board finds the Veteran's lay testimony is sufficient to establish the occurrence of his in-service stressors.  The Board also finds that the medical evidence has established a link between the Veteran's current symptomatology and his established in-service stressors, as this essentially is encompassed by the third qualification.  

In sum, the weight of the evidence shows that the Veteran currently is diagnosed with PTSD consistent with the DSM-IV, there is credible supporting evidence in the form of his lay testimony that his claimed in-service stressors occurred, and his symptoms have been medically linked to these stressors.  Service connection for PTSD therefore is merited.  It accordingly is unnecessary to consider whether service connection is merited for any of the other disorders encompassed by the Veteran's acquired psychiatric disorder.

	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for an acquired psychiatric disorder is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


